HUGHES, Justice
(concurring).
I concur for the reason that I cannot say that the Trial Court abused his discretion in not awarding the mother the custody of these girls. I do say that, in my judgment, the welfare- of the girls would be better served if they were in their mother’s care. I am completely satisfied that the father has done his best. I am convinced, however, that, under normal conditions, no father can care for and rear two small girls as well as their mother.
The principal change of conditions authorizing a change of custody is the growth and age of the children. They are seven years older than they were when the Court, over the protest of the mother, awarded their custody to the father. I do not minimize the need of small children for a mother’s care; I emphasize the need of girls eight and ten years of age for the loving care of their mother.